TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED JUNE 26, 2014



                                     NO. 03-13-00613-CV


                               Angela Dion Bruton, Appellant

                                               v.

                               Michael Blake Bruton, Appellee




       APPEAL FROM 27TH DISTRICT COURT OF LAMPASAS COUNTY
            BEFORE JUSTICES PURYEAR, GOODWIN, AND FIELD
  DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE PURYEAR




This is an appeal from the judgment signed by the trial court on May 1, 2012. Having reviewed

the record, the Court holds that Angela Dion Bruton has not prosecuted her appeal and did not

comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for

want of prosecution. Angela Dion Bruton shall pay all costs relating to this appeal, both in this

Court and the court below.